Citation Nr: 0803728	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-32 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
pension benefits in the amount of $19,190.33, to include the 
preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision that determined that an 
overpayment of $19,190.33 in VA pension benefits was created 
as a result of the veteran's fugitive felon status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The record reflects that the veteran disagreed with the 
determination that an overpayment of $19,190.33 in VA pension 
benefits was created as a result of his having been 
determined to be a fugitive felon.  The record further 
reflects that he requested a waiver of this alleged 
overpayment, which was denied, and that a statement of the 
case was issued in response to his notice of disagreement as 
to the request for a waiver.  It does not appear, however, 
that his request for a waiver of the overpayment, the denial 
of his request for a waiver, his notice of disagreement, or 
the statement of the case issued in response to his notice of 
disagreement have been associated with the claims file.  
Accordingly, it remains unclear whether the Board in fact has 
jurisdiction to address the issue.  At the very least, where 
a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Additionally, the record is not entirely clear as to whether 
the veteran was in fact a "fugitive felon" for purposes of 
termination of VA pension benefits from February 3, 2003, 
through September 16, 2004.

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or 
(B) violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2007).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.

Here, it is not clear if the veteran engaged in any actions 
that might be construed as fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees.  38 U.S.C.A. § 
5313B; 38 C.F.R. § 3.665(n)(2). On remand, the RO should 
obtain a copy of the February 2003 arrest warrant and any 
evidence from the relevant local sheriff's office about when 
the warrant was served on the veteran and any other 
investigative reports that may shed light on the veteran's 
knowledge of when the arrest warrant was issued and what 
actions he may have taken upon becoming aware of the arrest 
warrant (either through proper service or through actual 
notice).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to associate with the 
claims file the veteran's request for a 
waiver of the alleged overpayment, the 
Committee on Waivers and Compromises' 
(Committee) denial of his request for a 
waiver, his notice of disagreement, and 
the statement of the case issued in 
response to his notice of disagreement.

2.  Obtain a copy of the February 2003 
arrest warrant and any evidence from 
the relevant local sheriff's office 
about when the warrant was served on 
the veteran and any other investigative 
reports that may shed light on the 
veteran's knowledge of when the arrest 
warrant was issued and what actions he 
may have taken upon becoming aware of 
the arrest warrant (either through 
proper service or through actual 
notice).  Information about any 
conviction should be also requested.  
Additionally, obtain information as to 
the following:  (a) When and where did 
the action or crime for which the 
warrant was issued take place?  (b) 
During the time that the warrant was 
outstanding, did the veteran take any 
steps that would reflect or suggest 
flight (or an attempt to make his 
whereabouts unknown) to avoid 
prosecution, i.e., was he moving 
without a forwarding address, 
concealing his domicile, etc?  Did the 
veteran maintain the same domicile 
during the period in question?  (c) 
During the time that the warrant was 
outstanding, was the veteran violating 
a condition of probation or parole 
imposed for commission of a felony 
under Federal or State law?

3.  Contact the veteran and obtain a 
current financial status report.

4.  Then, after ensuring any other 
necessary development has been 
completed, review the record and 
adjudicate the threshold question of 
whether the overpayment of pension 
benefits at issue was properly created 
and the amount of any overpayment.  If 
an overpayment is found to have been 
properly created, the Committee should 
then complete any additional 
development deemed appropriate, review 
the expanded record, and determine if 
waiver of the overpayment is warranted.  
If the Committee's determination 
remains adverse to the veteran, he 
should be furnished an appropriate 
statement or supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

